                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

KAREN CORTEZ,

              Plaintiff,

v.                                                       No. CV 21-112 PJK/CG

MAXINE LEVINE, et al.,

              Defendants.

             ORDER GRANTING JOINT MOTION TO EXTEND DEADLINE

       THIS MATTER is before the Court on the parties’ Joint Motion to Extend

Deadline for Plaintiff and Defendants to Join Additional Parties and to Amend the

Pleadings (the “Motion”), (Doc. 12), filed May 12, 2021. In the Motion, the parties

explain that they are “still drafting a Stipulated Confidentiality Order and need additional

time to complete it and produce documents . . . that may assist the parties in

determining whether additional parties or amended pleadings are required.” (Doc. 12 at

1). As a result, the parties request to modify the deadline for joining additional parties

and amending the pleadings set forth in the Court’s Scheduling Order, (Doc. 10). The

Court, having reviewed the Motion and noting it was filed jointly, finds the Motion is well-

taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that the deadline for Plaintiff to join additional

parties and to amend the pleadings shall be extended to May 26, 2021.

       IT IS FURTHER ORDERED that the deadline for Defendants to join additional

parties and to amend the pleadings shall be extended to June 25, 2021.

       All other deadlines contained in the Court’s Scheduling Order, (Doc. 10), remain

in effect unless amended by further order of the Court.
IT IS SO ORDERED.




                    THE HONORABLE CARMEN E. GARZA
                    CHIEF UNITED STATES MAGISTRATE JUDGE




                           2
